PER CURIAM.
Plaintiff in error was jointly indicted with the Muscatine, Burlington & Southern Railroad Company for a violation of the Act to Regulate Commerce. 24 Stat. 379. Both defendants pleaded guilty to three counts of the indictment. The railroad company was fined $1,000 on each of the three counts, and ordered to pay one-half of the costs of the prosecution. Plaintiff in error was fined the sum of $1,000 on each of said counts, and ordered to be imprisoned in the United States penitentiary at Leavenworth, Kan., for a period of one year and one day on each of said counts, the terms of imprisonment to run concurrently.
The fines imposed were the minimum fines provided by law; so was the term of imprisonment. It is assigned as error that the court below abused its discretion in imposing a sentence of imprisonment on plaintiff in error. The record presents nothing that this court can review. Goldberg v. U. S. (C. C. A.) 277 Fed. 211, 220.
Judgment affirmed.